UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 20, 2014 BANC OF CALIFORNIA, INC. (Exact name of registrant as specified in its charter) Maryland 001-35522 04-3639825 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 18500 Von Karman Avenue, Suite 1100, Irvine, California (Address of principal executive offices) (Zip Code) (855) 361-2262 (Registrant’s telephone number, including area code) N/A Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On August 20, 2014, Banc of California, Inc. (the “Company”) entered into a Settlement Agreement (the “Settlement Agreement”) with Basswood Capital Management, LLC, Basswood Enhanced Long Short Fund LP and Basswood Enhanced Long Short GP, LLC (collectively, “Basswood”) relating to the previously disclosed complaint filed by the Company against Basswood in the United States District Court for the Central District of California. The full text of the Settlement Agreement is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Settlement Agreement, dated August 20, 2014, by and between Banc of California, Inc. and Basswood Capital Management, LLC, Basswood Enhanced Long Short Fund LP and Basswood Enhanced Long Short GP, LLC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Banc of California, Inc. Date: August 20, 2014 By: /s/ Ronald J. Nicolas, Jr. Name: Ronald J. Nicolas, Jr. Title: Executive Vice President, Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Settlement Agreement, dated August 20, 2014, by and between Banc of California, Inc. and Basswood Capital Management, LLC, Basswood Enhanced Long Short Fund LP and Basswood Enhanced Long Short GP, LLC.
